        Case 1:19-cv-00531-LG-JCG Document 26 Filed 11/06/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI
                                      SOUTHERN DIVISION


  BIG TIME VAPES, INC., et al.,

                  Plaintiffs,

            v.
                                                             Civil Case No. 1:19-cv-531-LG-JCG
  U.S. FOOD AND DRUG
  ADMINISTRATION, et al., 1

                  Defendants.


                     DEFENDANTS’ RESPONSE IN OPPOSITION TO
             [15] PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

        Defendants hereby respond in opposition to Plaintiffs’ motion for a preliminary injunction

(ECF No. 15), and request that Plaintiffs’ motion be denied in its entirety for the reasons stated in the

combined memorandum of law that is being filed concurrently with this response. Specifically, as

explained in Defendants’ combined memorandum, Plaintiffs have not demonstrated a substantial

likelihood of success on the merits, nor have they satisfied the other requirements for the extraordinary

remedy of a preliminary injunction. And even if they had, the relief they request is overbroad.




        1
         Admiral Brett P. Giroir, M.D., is now the Acting Commissioner of Food and Drugs, and is
therefore automatically substituted as a defendant in his official capacity for Dr. Norman E. Sharpless,
M.D., pursuant to Federal Rule of Civil Procedure 25(d).
       Case 1:19-cv-00531-LG-JCG Document 26 Filed 11/06/19 Page 2 of 2




November 6, 2019                              Respectfully submitted,

Of counsel:

ROBERT P. CHARROW                             JOSEPH H. HUNT
General Counsel                               Assistant Attorney General
U.S. Dep’t of Health and Human Services
                                              D. MICHAEL HURST, JR.
STACY CLINE AMIN                              United States Attorney
Chief Counsel
Food and Drug Administration                  ERIC B. BECKENHAUER
Deputy General Counsel                        Assistant Director
Department of Health and Human Services
                                              /s/ Stephen M. Pezzi
PERHAM GORJI                                  STEPHEN M. PEZZI
Deputy Chief Counsel for Litigation           Trial Attorney
                                              United States Department of Justice
WENDY S. VICENTE                              Civil Division, Federal Programs Branch
Senior Counsel                                1100 L Street, NW
                                              Washington, DC 20005
NOAH T. KATZEN                                Tel: (202) 305-8576
Associate Chief Counsel                       Email: stephen.pezzi@usdoj.gov
Office of the Chief Counsel
Food and Drug Administration                  EMILY S. NOBILE
10903 New Hampshire Avenue                    Assistant United States Attorney
Silver Spring, MD 20993-0002                  Office of the United States Attorney
                                              Southern District of Mississippi

                                              Counsel for Defendants




                                          2
